Citation Nr: 0110123	
Decision Date: 04/05/01    Archive Date: 04/11/01

DOCKET NO.  97-23 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to VA compensation benefits pursuant to the 
provisions of 38 U.S.C. § 1151 (West 1991) for residuals of a 
cervical spine injury as a result of VA hospitalization 
during January 1978.  

2.  Entitlement to additional special monthly compensation 
pursuant to the provisions of 38 U.S.C. § 1114.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from September to October 
1948, from February 1951 to October 1953, and from March 1959 
to February 1961.  

In a July 1976 VA rating decision, the veteran was found to 
be entitled to special monthly compensation under 38 U.S.C.A. 
§ 314 [now 38 U.S.C.A. § 1114] subsection (k) on account of 
the loss of use of one foot.  In October 1982, the Department 
of Veterans Affairs (VA) Regional Office (RO) effectuated a 
September 1982 Board decision granting the veteran special 
monthly compensation rating at the rate prescribed by 
38 U.S.C.A. § 1114 subsection (l) for loss of use of both 
feet. 

The veteran applied for increased VA special monthly 
compensation benefits, above the 38 U.S.C.A. § 1114(l) rate, 
in June 1995.  In March 1996, the RO denied the additional 
§ 1114 benefits sought.  The veteran duly appealed the RO's 
decision.  

The veteran applied for VA compensation benefits pursuant to 
38 U.S.C.A. § 1151 in June 1995.  He claimed that he had 
cervical spine disability as a result of a slip and fall 
incident during VA hospitalization in January 1978.  The RO 
denied the § 1151 benefits sought in December 1996, and the 
veteran duly appealed.  

The veteran appeared and presented personal testimony at an 
April 1999 travel Board hearing before the undersigned member 
of the Board of Veterans' Appeals (the Board).  In August 
1999, the Board remanded the case to the RO.  The Board  
indicated that a VA examination was to be conducted.  
Furthermore, the Board instructed the RO to adjudicate in the 
first instance claims made by the veteran for direct and 
secondary service connection for a cervical spine disability, 
in addition to the previously-appealed claim of entitlement 
to § 1151 benefits for a cervical spine disability.  

In June 2000, the RO denied direct and secondary service 
connection for cervical spine disability, and it confirmed 
and continued the previous denial of 38 U.S.C.A. § 1151 
benefits for cervical spine disability.

Also in June 2000, the RO granted the veteran special monthly 
compensation based on loss of use of each leg at a level or 
with complications preventing natural knee action.  The 
effect of its decision was a 38 U.S.C.A. § 1114(m) rating for 
the veteran, in light of the fact that aid and attendance for 
the 100 percent schedularly rated low back disability had 
been granted at the 38 U.S.C.A. § 1114(l) rate in 1982.  
As will be discussed in the REMAND section below, the Board 
does not believe that such decision puts to rest the 
veteran's claim of entitlement to additional benefits under 
38 U.S.C.A. § 1114.

In May 2000, the veteran applied for adaptive equipment for a 
motor vehicle.  To the Board's knowledge, the RO has decided 
that claim.  It is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The veteran fell, injuring his cervical spine, during VA 
hospitalization on January 19, 1978, as a result of the VA 
hospitalization, because there were no rubber caps on the 
feet of the shower chair he was using and because, despite 
his medical condition, he was not afforded assistance in 
getting into and out of the shower.

2.  As a result of the fall during the VA hospitalization, 
the veteran sustained cervical spine disability.



CONCLUSION OF LAW

The criteria for VA compensation benefits pursuant to 
38 U.S.C.A. § 1151 for residuals of a cervical spine injury 
as a result of VA hospitalization during January 1978 have 
been met.  38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. § 3.358 
(1995).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to VA compensation 
benefits pursuant to 38 U.S.C.A. § 1151.  He contends, in 
substance, that when he was attempting to get up from a 
shower chair after showering in a VA hospital on January 19, 
1978, the chair collapsed and he landed in the shower stall 
in a manner which caused a cervical spine injury and 
consequent cervical spine disability.

In the interest of clarity, the Board will describe the 
factual background of this case; review the relevant law and 
regulations; and then render an analysis of the veteran's 
claim.  

Factual background

In a July 1964 decision, the Board granted the veteran's 
claim of entitlement to service connection for postoperative 
residuals of L4-5.  The veteran's medical history documents 
continuing severe low back problems.

A February 1970 VA medical record indicates that the veteran 
complained of numbness and inability to use his left hand.  
Examination of the upper extremities was normal for reflexes, 
sensory, and motor strength.  In July 1974, a VA 
neurosurgical evaluation revealed the veteran's motor, 
sensory, and cranial nerves to be intact, and that his deep 
tendon reflexes were 2+ in his upper extremities.  


As of a July 1976 RO rating decision, service connection was 
in effect for the following disabilities:

Loss of use of left leg, residuals of herniated nucleus 
pulposus, L4-5, with arachnoid adhesions and dural 
compartment compression (40% disability rating)

Residuals of herniated nucleus pulposus, L4-5, with 
arachnoid adhesions and dural compartment compression, 
right leg (30% disability rating). 

	Varicose veins, left leg (0% disability rating)

The veteran was determined to be unemployable due to his 
service-connected disabilities.  In addition, the veteran was 
found to be entitled to special monthly compensation under 
38 U.S.C.A. § 314 [now 38 U.S.C.A. § 1114] subsection (k) on 
account of the loss of use of one foot. 

The veteran was hospitalized in a VA facility from November 
16, 1977 to January 27, 1978.  The primary basis for the 
hospital admission was chronic low back pain and weakness in 
the left lower extremity.  The hospital discharge summary 
indicates that on admission, the veteran reported, among 
other things, numbness in his upper extremities.  He was very 
anxious about chronic low back pain and was taking large 
amounts of Valium and pain medication.  He was ambulatory for 
short distances with a cane but needed a wheelchair for 
longer distances.  Clinical examination of the veteran's head 
and neck on admission revealed no evidence of old or recent 
injury.  There was no muscle atrophy of his extremities.  

A January 19, 1978 VA inpatient treatment report notes that 
the veteran had fallen in the shower that day.  He stated 
that when he was attempting to get up from the chair in the 
shower, the chair slipped and he fell.  Consequently, he hit 
his back on the chair and then fell to the floor.  It was 
noted that the chair in the shower needed rubber caps.  
Clinically, there was a small abrasion in his mid scapular 
area on the right side.  He denied pain on palpation, and no 
other abrasions or bruises were observed.  The next morning, 
the veteran was asked how he felt, and it was reported that 
he had no complaints of back or other pain from the fall in 
the bathroom.  

A January 24, 1978 VA hospital treatment record indicates 
that the veteran had fallen twice on the ward, the first time 
being on January 19, 1978 and the second time being while he 
was later walking down a hall on the ward.  The veteran was 
advised to use his wheelchair more often, especially when he 
was tired.  As of a January 27, 1978 VA final progress note, 
the veteran had been seen in the neurosurgical service with 
no change found in his neurological status.  

A March 1, 1979 VA medical certificate indicates that the 
veteran reported having numbness to the tips of both hands 
for one month.  He also complained of a shock-like feeling 
going down his spine when he extended his neck.  The veteran 
stated that he had had the same problem for several years, 
but it used to resolve after 30 to 40 minutes.  Records from 
1972 were said to show that the veteran had a similar problem 
with his arms and hand at that time, but involving primarily 
the C6 distribution.  Clinically, sensation to pinprick was 
decreased in the right and left upper extremities.  He had 
4/5 motor strength in his right and left biceps and triceps 
muscles and in his right handgrip, and 3-4/5 motor strength 
in his left handgrip.  His reflexes were 2+ in the upper 
extremities.  It was felt that the current problem with 
weakness and numbness in the hands and arms was not new, but 
that the length of the numbness and pain in his neck was new.

A March 14, 1979 VA neurosurgery clinic consultation report 
indicates that the veteran reported having neck pain for the 
past seven to eight years, with numbness in the ulnar aspect 
of both hands and forearms.  This had increased and 
progressed to involve his entire hand for the past six weeks.  
Clinically, he had decreased sensation to pinprick in many 
nerve root distributions in both upper extremities.  The 
assessment was possible cervical radiculopathy.  

March 21, 1979 VA clinic electromyographic and nerve 
conduction study findings were highly suggestive of 
radiculopathy of C5 and C6.

Subsequent VA medical reports continued to document the 
veteran's complaints of  a history of cervical pain and 
numbness in both arms, in particular the left shoulder and 
arm.

During a VA hospitalization in July and August 1980, the 
veteran underwent C3 and C4 laminectomies and bilateral C3 to 
4 foraminotomies and dural exploration to attempt to relieve 
complaints of a one year history of cervical pain with 
radiation into the left upper extremity.  Before the surgery, 
a cervical myelogram had shown an extensive extradural defect 
at C3-4 level with mainly lateral and posterior component 
compression.  There were less severe spondylitic changes with 
an anterior extradural defect at the C6 to C7 level with a 
right anterior component and a root sleeve amputation, mainly 
on the right at the C6 nerve root level.  Surgery revealed a 
calcified herniated nucleus pulposus at the C3 to 4 level.  
After the surgery, the veteran reported that the shock-like 
pain which he had experienced before the surgery had 
diminished.  

A VA neurology examination was conducted in February 1981.  
At the time, the veteran stated that during physical therapy 
in 1978, he fell and injured his neck.  He further stated 
that he began to develop rather severe pain in his neck and 
shoulders as well as numbness in his arms and hands.

In a September 1982 decision, the Board granted the veteran's 
claim of  entitlement to special monthly compensation at the 
rate provided under 38 U.S.C.A. § 314(l) [now 
38 U.S.C.A. § 1114(l)] due to the loss of use of both feet. 
 
As noted in the Introduction, the veteran filed a claim of 
entitlement to benefits under 38 U.S.C. § 1151 in June 1995. 

In March 1997, the veteran stated that he had been discharged 
from the VA hospital in January 1978, and that in March 1978, 
his fingertips started to get numb.  He went to VA for 
several months and they could not find the cause.  After 
almost two years, a neurosurgeon found the cause of it and 
performed surgery.  

During the hearing which was held at the RO in October 1997, 
the veteran testified about how he fell in the shower at the 
VA hospital on January 19, 1978.  He stated that he was 
taking a shower in a metal shower stall on that day.  The VA 
hospital had not had anybody supervising or assisting him in 
the shower.  As he was getting up to get out of the shower 
and back into his wheelchair, the shower chair in which he 
had been sitting just seemed to fold up under him and his 
head hit the corner of the shower.  When he landed, his head 
was against his chest and he was jammed in the shower stall 
in that position.  When he was discovered, a nurse and two 
patients got the chair out from where it was wedged in the 
shower and then they got him up and got him out of the 
shower.  The next morning, he was asked how he felt and he 
said that he was sore in his neck and in his shoulders.  
About four to six weeks later, his hands started getting 
numb.  At that point, he would turn his head, and there would 
be electrical shocks going down his arms.  He further 
testified that the origin of the problem was finally 
discovered approximately eighteen months later.  The  veteran 
added that he had not injured his neck anywhere else.

During the hearing at the RO before the undersigned in April 
1999, the veteran's wife testified that the veteran had a 
marked increase in his upper extremity symptoms shortly after 
the VA hospitalization in 1978.  

In response to the Board's August 1999 remand, a VA 
examination of the veteran was conducted in March 2000.  The 
examiner reviewed the veteran's claims folder in its entirety 
and noted that the veteran had had three low back surgeries 
before his March 1978 hospitalization, and that he had come 
to be diagnosed with lumbar arachnoiditis and had become a 
chronic pain patient.  Various attempts at biofeedback, 
activity modification, and medication management had all been 
fairly unsuccessful.  

The VA examiner further noted that in 1978, the veteran was 
hospitalized for low back pain and had a fall in the shower.  
Notes from that period of time, dated January 19, 1978, 
described the fall.  The veteran also described the fall to 
the examining physician.  Within a year after the January 19, 
1978 fall, the examining physician noted, the veteran 
developed upper extremity symptoms of weakness, and this was 
diagnosed and confirmed in March 1979.  In 1980, the veteran 
underwent a posterior cervical spine laminectomy of C3-C4 
with foraminotomies and partial diskectomies at those levels, 
and the disc at C4 was described as calcified.  Following 
that surgery, the veteran's general trend was a downward 
spiral in terms of increasing pain and decreasing function.  
He had been in a motorized wheelchair for the past several 
years.  He had been diagnosed, according to medical records 
from the VA hospital, as having C8-T1 tetraparesis due to 
spinal stenosis.  Similar diagnoses were rendered in 1995 and 
more recently.

On examination, the veteran was confined to a wheelchair and 
could not ambulate.  His only means of locomotion was the 
motorized wheelchair, and he could barely assist with 
transfers to and from it.  His cervical spine motion was 
extremely limited.  He had an incision in the posterior 
midline from the base of his skull all the way down to his 
cervicothoracic junction.  

The diagnoses were degenerative disc disease of the lumbar 
spine, with bilateral lower extremity functional loss 
secondary to it; cervical C8-T1 quadriplegia, incomplete, 
with residual loss of bowel and bladder function; and 
cervical quadriplegia exacerbating the degenerative disc 
disease of the lumbar spine and the lower extremity loss 
secondary thereto.  

The examining VA physician stated that he had reviewed almost 
every document which was in the veteran's claims folder, and 
that he had performed an extensive review, and that the 
question of how the veteran's neck problem transpired could 
not be answered with any authority.  However, with regard to 
the description of the veteran's injury in January 1978 and 
the subsequent deterioration with upper extremity 
radiculopathies within a two year period, the occurrence of a 
neck injury in about January 1978 causing subsequent 
deterioration with upper extremity radiculopathies was 
"extremely plausible".  The physician could not say with 
all certainty that it was the case, but the physician thought 
that the claimed fall in the shower as described "could very 
likely have exacerbated a preexisting condition which was 
developmental and of its own right".  The injury to the 
veteran's neck on January 19, 1978, although it was poorly 
documented, was said to have a "good historical ring to 
it".

Pertinent law and regulations

The Veterans Claims Assistance Act of 2000 [VCAA] provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA,  unless 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim.  The law further provides 
that VA may defer providing assistance pending the submission 
by the claimant of essential information missing from the 
application.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, __ (2000) (to be 
codified at 38 U.S.C.A. § 5103A).   

The law further provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, __ (2000) 
(to be codified at 38 U.S.C.A. § 5103A). 

38 U.S.C.A. § 1151

In pertinent part, 38 U.S.C.A. § 1151 provides that when 
there is no willful misconduct by a veteran, additional 
disability resulting from VA hospitalization, medical or 
surgical treatment causing injury, or aggravation thereof, 
shall be compensated as if service-connected.  See also 38 
C.F.R. § 3.358 (1995).

In Brown v. Gardner, 115 S.Ct. 552 (1994), the United States 
Supreme Court held that VA's interpretation of 38 U.S.C. § 
1151 as encompassing only additional disability resulting 
from VA negligence or from accidents during treatment was 
unduly narrow.  The Supreme Court found that the statutory 
language of 38 U.S.C.A. § 1151 simply required a causal 
connection between VA treatment and additional disability, 
and that there need be no identification of "fault" on the 
part of VA.  The Supreme Court further found that the then 
implementing regulation, 38 C.F.R. § 3.358(c)(3) (1991), was 
not consistent with the plain language of 38 U.S.C.A. § 1151 
with respect the regulation's inclusion of a fault or 
accident requirement.

In pertinent part, 38 U.S.C.A. § 1151 provides that where any 
veteran shall have suffered an injury, or an aggravation of 
an injury, as the result of hospitalization, medical or 
surgical treatment, not the result of such veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability or in death, disability compensation 
shall be awarded in the same manner as if such disability, 
aggravation, or death were service-connected.

However, the Court further held that not every "additional 
disability" was compensable.  The validity of the remainder 
of 38 C.F.R. § 3.358 was not questioned.  See Gardner, 115 
S.Ct. 552, 556 n.3 (1994):  "We do not, of course, intend to 
cast any doubt on the regulations insofar as they exclude 
coverage for incidents of a disease's or injury's natural 
progression, occurring after the date of treatment. . . .VA's 
action is not the cause of the disability in those 
situations."

In sum, the Supreme Court found that the statutory language 
of 38 U.S.C.A. § 1151 simply requires a causal connection 
between VA medical treatment and additional disability but 
that not every additional disability is compensable.

Thereafter, the Secretary of Veterans Affairs sought an 
opinion from the Attorney General of the United States as to 
the full extent to which § 1151 benefits were authorized 
under the Supreme Court's decision.  The requested opinion 
was received from the Department of Justice's Office of Legal 
Counsel on January 20, 1995.  In essence, the Department of 
Justice opined that "our conclusion is that the [Supreme] 
Court intended to recognize only a narrow exclusion [to the 
"no fault" rule], confined to injuries that are the 
necessary, or at most, close to certain results of medical 
treatment."

On March 16, 1995, amended VA regulations were published to 
conform with the Supreme Court's decision.  Section (c)(3) of 
38 C.F.R. § 3.358 was amended to remove the "fault" 
requirement which was struck down by the Supreme Court.  38 
C.F.R. § 3.358(c)(1) provides that "[i]t will be necessary 
to show that the additional disability is actually the result 
of such disease or injury or an aggravation of an existing 
disease or injury and not merely coincidental therewith."  
Further, 38 C.F.R. § 3.358(b)(2) provides that compensation 
will not be payable for the continuance or natural progress 
of disease or injuries.  38 C.F.R. § 3.358(c)(3) now provides 
that "[c]ompensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran, or, in appropriate cases, the veteran's 
representative.  'Necessary consequences' are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered."

Under 38 C.F.R. § 3.358(c)(3) as amended in 1995, 
compensation is precluded where disability (1) is not 
causally related to VA hospitalization or medical or surgical 
treatment, or (2) is merely coincidental with the VA 
hospitalization or medical or surgical treatment, or (3) is 
the continuance or natural progress of diseases or injuries 
for which VA hospitalization or medical or surgical treatment 
was authorized, or (4) is the certain or near certain result 
of the VA hospitalization or medical or surgical treatment.  
Where a causal connection exists, there is no willful 
misconduct, and the additional disability does not fall into 
one of the above-listed exceptions, the additional disability 
will be compensated as if service-connected.

In Jones v. West, 12 Vet. App. 460 (1999), the Court noted 
that amendments to 38 U.S.C.A. § 1151 which were promulgated 
in 1996 were expressly made applicable by Congress only to 
claims filed on or after October 1, 1997.  Because the 
appellant's claim for benefits was received before October 1, 
1997, the 1996 amendments are not applicable and are not 
mentioned or applied herein.  

The Court has recently held that the elements of a claim 
under 38 U.S.C.A. § 1151 parallel those generally set forth 
for establishing service connection claims, as follows: (1) 
medical evidence, or in certain circumstances lay evidence, 
of incurrence or aggravation of an injury as the result of 
hospitalization, medical or surgical treatment, or the 
pursuit of a course of vocational rehabilitation under 
chapter 31 of title 38, United States Code; (2) medical 
evidence of a current disability; and (3) medical evidence of 
a nexus between that asserted injury or disease and the 
current disability.  Jones v. West, 12 Vet. App. 460 (1999).  
Analysis

Preliminary matters - duty to assist/standard of proof

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), which 
requires VA to make reasonable efforts to assist all 
claimants in obtaining evidence necessary to substantiate a 
claim for benefits.  See the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) 
(to be codified at 38 U.S.C. § 5103A).  Such assistance also 
includes providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim. 

The VCAA requires that VA obtain all relevant records 
(including private records) identified by the veteran.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  The VCAA also requires that VA shall notify a 
claimant and the claimant's representative of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Veterans Claims Assistance Act, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified 
as amended at 38 U.S.C. § 5103). 

The effective date provisions of the VCAA state that the 
provisions of 38 U.S.C. § 5107 of the Act apply to any claim 
(1) filed on or after the enactment of the Act, i.e. November 
9, 2000, or (2) filed before the date of the enactment of the 
Act and not final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7(a), 114 
Stat. 2096, 2099-2100 (2000).  In a Memorandum issued by VA 
General Counsel in November 2000, it was determined that the 
provisions of Title 38 created or amended by the VCAA other 
than 5107, to include the duty to assist provisions of 
38 U.S.C. § 5103A, also apply to claims pending on the date 
of the enactment of the VCAA.  

In this case, the veteran's claim is not final and remains 
pending.  The provisions of the VCAA are accordingly 
applicable.  

Preliminarily, the Board determines that VA has met its duty 
to assist the veteran in the development of this claim under 
the VCAA.  By virtue of correspondence to the veteran during 
the pendency of the claim, the veteran has been given the 
development and the notice of the information which is 
necessary.  The RO made reasonable efforts to obtain relevant 
records adequately identified by the veteran, and in fact, it 
appears that all evidence identified by the veteran relative 
to the claim has been obtained and associated with the claims 
folder.  All pertinent medical records appear to be in the 
claims folder.  Additional medical evidence, specifically the 
March 2000 VA examination report which had been described in 
detail above, was obtained as a result of the Board's August 
1999 remand.  The veteran and his representative have not 
pointed to any evidence which may be relevant to the claim 
which has not been associated with the claims folder.    

Additionally, the veteran and his representatives have been 
afforded ample opportunity to present evidence and argument 
in support of his claim.  Hearings were conducted by the RO 
and by the Board and transcripts thereof are associated with 
the claims folder.  In this connection, the Board observes 
that during the course of this appeal the veteran changed 
representatives.  In February 2001, his current 
representative submitted an informal brief which discussed 
the veteran's contentions in detail.

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  However, the veteran's claim 
under 38 U.S.C.A. § 1151 has been adjudicated by the RO under 
the same statutory and regulatory criteria which must be 
applied by the Board.  Accordingly, the Board does not 
believe that a remand for readjudication is required under 
the VCAA or otherwise. 

In summary, the Board believes that VA's duties under the 
VCAA, as well as predecessor statutes, have been complied 
with and that there is no necessity of remanding this issue 
for further development.

Once the evidence has been assembled, it is the Board's 
responsibility to review the entire record.  See 38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter, the benefit of 
the doubt in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the United States Court of 
Veterans Appeals stated that "a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Discussion

The facts and the law in this case present three main 
questions, the first being whether or not the veteran injured 
his cervical spine when he fell in the shower during the VA 
hospitalization on January 19, 1978, the second being whether 
additional disability resulted from such fall and injury, and 
the third being whether 38 U.S.C.A. § 1151 permits recovery 
in what is akin to a 'slip and fall' situation.  

(i.)  Injury

The United States Court of Appeals for the Federal Circuit 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed.Cir. 
1997).

The occurrence of a fall in the shower is well documented in 
a January 19, 1978 VA medical record.  Furthermore, the 
veteran's testimony and statements as to what happened have 
been consistent over the years are deemed to be credible by 
the Board.

There is some question as to whether the fall in the shower 
caused an injury to the veteran's cervical spine.  The 
hospitalization report does not document an injury.  However, 
in the Board's judgment, the evidence shows that the veteran 
did in fact injure his cervical spine when he fell in the 
shower at the VA hospital on January 19, 1978.  The Board's 
conclusion is largely based upon the opinion of the VA 
physician who reviewed the veteran's claims folder and 
examined him in 2000, in response to the Board's August 1999 
remand.  In essence, the VA physician felt that in light of 
the veteran's medical situation before and after the 
hospitalization and the fact that hospital records show that 
he fell, it was likely that the veteran did in fact injure 
his cervical spine during the hospitalization.

The Board thus believes that the evidence demonstrates that 
the veteran sustained an injury to his cervical spine due to 
the fall in the shower at the VA facility in January 1978.  

(ii.)  Additional disability

As discussed in the law and regulations section above, 
additional disability must have been demonstrated to have 
been a result of VA hospitalization and medical treatment.  
See 38 U.S.C.A. § 1151; 38 C.F.R. § 3.358.  The next 
question, then, is whether the January 1978 cervical spine 
injury led to additional disability.  

The evidence shows that the veteran had subjective complaints 
involving his cervical spine before the January 1978 VA 
hospitalization, without any significant clinical evidence 
confirming a clinically appreciable level of disability.  The 
bulk of his complaints prior to the hospitalization, and the 
main reason for that hospitalization, revolved around his 
severe service-connected lumbar spine disability.   

The Board has noticed, as did the March 2000 VA examiner, the 
dramatic difference in cervical spine pathology documented in 
the medical evidence starting after the January 1978 
hospitalization.   As of March 1979, for example, the veteran 
had diminished motor strength in his upper extremities.  The 
veteran's cervical spine disability had advances to such a 
degree that surgery was performed in July 1980.  The veteran 
has testified that the fall in January 1978 marked the onset 
of significant cervical spine disabilities.  There is no 
evidence in the record which ascribes the cervical spine 
disability to any other cause.   

Based on the evidence of record, therefore, the Board 
concludes that the cervical spine injury sustained by the 
veteran in January 1978 caused additional disability. 

(iii.)  Applicability of 38 U.S.C.A. § 1151

Finally, the Board must determine whether the 'slip and fall' 
type of situation which occurred during the January 1978 VA 
hospitalization and the resulting disability is the type of 
situation for which VA compensation benefits are contemplated 
by 38 U.S.C.A. § 1151.  In other words, are benefits under 
38 U.S.C.A. § 1151 limited to the results of VA hospital 
treatment, or may injuries which result during VA 
hospitalization but are not associated with hospital 
treatment, such as the veteran's injury in this case, be 
compensated?

Research of United States Court of Appeals for Veterans 
Claims [the Court] decisions which pertain to slip and fall 
situations revealed Sweitzer v. Brown, 5 Vet. App. 503 
(1993).  In Sweitzer, the Court affirmed the Board's decision 
denying § 1151 benefits for a veteran who had claimed that 
while he was waiting for a VA examination, an unidentified 
patient in a motorized wheelchair, struck the claimant in the 
lower torso, and knocked him to the ground.  The Court in 
Sweitzer held that § 1151 contemplated recovery only for 
disability resulting from the examination itself, and not 
also for disability sustained while waiting for an 
examination.  

However, a later VA Office of General Counsel Precedent 
Opinion, VAOPGCPREC 7-97 (Jan. 29, 1997) [the Opinion], is 
instructive in reference to the facts presently before the 
Board.

The Opinion states that if the circumstances or conditions of 
hospitalization gave rise to the risks out of which the 
injury arose, the injury may be considered to have resulted 
from the hospitalization.  It states that in making this 
determination, it is necessary to identify, to the extent 
possible, the specific cause of the incident causing the 
injury, and to determine whether that cause is attributable 
to the circumstances or conditions of the hospitalization.  
The Opinion states that if the hospitalization created a 
"zone of danger" out of which the injury arose, there would 
be a basis for concluding that the hospitalization caused the 
injury.  

The Opinion further notes that a fall which is caused by the 
claimant's own inadvertence would not be considered to have 
resulted from hospitalization.  However, where the 
precipitating cause of the fall may be reasonably attributed 
to conditions or circumstances of the hospitalization, rather 
than some circumstance originating with the claimant, the 
resulting injuries would be said to be the result of 
hospitalization, rather than the result of some circumstance 
originating with the claimant.  

The Opinion cites some examples.  It states that if the fall 
was caused by some unique feature of the hospital premises, 
such as an unusually steep staircase, poor lighting 
conditions, or other unique features of the stairwell, the 
hospitalization would have created the "zone of special 
danger" out of which the injuries arose.  It further states 
that similarly, if the fall was precipitated when the 
claimant tripped over some object left on or near the stairs, 
or slipped on water, grease, or other foreign matter, it 
might reasonably be concluded that the ensuing injuries 
resulted from the hospitalization.  VAOPGCPREC 7-97 at 10.  

The Board is bound by VA Office of General Counsel Precedent 
Opinions.  See 38 U.S.C.A. § 7104.  

Turning to the facts of this case, the medical records, 
including the hospital admission summary, document that the 
veteran was confined to a wheelchair due to his severe 
service-connected lumbar spine disability.  It appears that 
despite his compromised condition he was allowed to take a 
shower in a metal stall unsupervised.  Moreover, the record 
indicates that there were no rubber caps on the feet of the 
shower chair  Based on this background, and in the absence of 
any evidence that the veteran himself was responsible for the 
fall and resulting cervical spine injury, the Board concludes 
that the VA hospital created or permitted a "zone of risk" 
which caused the fall.  VAOPGCPREC 7-97 allows benefits under 
38 U.S.C.A. § 1151 to be awarded under such circumstances.

In summary, the Board believes that the evidence of record 
supports the conclusion that the veteran fell in a VA medical 
facility due to risks created by the  circumstances or 
conditions of his hospitalization.  Further the evidence 
shows that the fall resulted in an injury to the veteran's 
cervical spine.  Accordingly, VA compensation benefits 
pursuant to 38 U.S.C.A. § 1151 for residuals of the January 
19, 1978 cervical spine injury will be granted.  

Additional comments

As noted in the Introduction, in June 2000, the RO denied the 
veteran's claim of entitlement to service connection for a 
cervical spine disability on both a direct and secondary 
basis.  There is no indication of record that the veteran has 
filed a Notice of  Disagreement as to that decision.  In any 
event, the Board's decision as to the veteran's claim for the 
same disability under 38 U.S.C. § 1151 effectively renders 
moot the service connection claims.

ORDER

Entitlement to VA compensation benefits pursuant to 
38 U.S.C.A. § 1151 for residuals of a cervical spine injury 
as a result of VA hospitalization during January 1978 is 
granted.  




CONTINUED ON NEXT PAGE



REMAND

The other issue before the Board is the matter of additional 
special monthly compensation.  

Factual background

The veteran was granted special monthly compensation unde the 
provisions of 38 U.S.C.A. § 1114(k) in 1976 [due to loss of 
use of one leg] and under 38 U.S.C.A. § 1114(l) in 1982 [due 
to loss of use of both legs].  

As noted in the Introduction, the veteran filed a claim for 
increased special monthly compensation in June 1995.  

In July 1997, the veteran indicated that he wanted special 
monthly compensation based on the loss of use of his arms, 
and in April 1999, the veteran indicated that he wanted 
special monthly compensation for loss of use of a creative 
organ.  He predicated these claims in part upon the success 
of his claim for VA compensation for cervical spine 
disability which is being granted herein.  

During the April 1999 hearing at the RO before the 
undersigned member of the Board, the veteran specified that 
he was seeking special monthly compensation for loss of use 
of both legs at a level or with complications preventing 
natural knee action [which would entitle him to a 
38 U.S.C.A.§ 1114(m) rating], and he indicated that he also 
wanted special monthly compensation for loss of use of both 
buttocks and for loss of anal and bladder sphincter control.

The March 2000 VA examination report included a diagnosis of 
incomplete cervical C8-T1 tetraplegia, with residual loss of 
bowel and bladder function. 

In June 2000, the RO denied special monthly compensation 
based on loss of anal and bladder sphincter control.  The RO 
also denied special monthly compensation based on loss of use 
of both buttocks.  

Reasons for remand

Since the veteran's claims for special monthly compensation 
which have been denied by the RO were contingent in part on 
the grant of § 1151 benefits for residuals of the January 19, 
1978 cervical spine injury, and since the Board has now 
settled the latter matter in the veteran's favor, the special 
monthly compensation matter must now be remanded to the RO to 
have the RO readjudciate whether additional special monthly 
compensation pursuant to 38 U.S.C.A. § 1114 is warranted.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

In addition, as noted above, the VCAA was enacted while this 
case was pending at the Board.  The RO should review the 
veteran claims folder in order to determine what, if any, 
additional substantive and procedural development need be 
taken with respect to this issue.  In particular, if after 
reviewing the record the RO determines that additional 
medical examination is necessary, such should be scheduled.

Accordingly, the case is REMANDED to the RO for the following 
action:  

1.  The RO shall take such development 
and review action as it deems is proper 
with respect to the matter of 
entitlement to additional special 
monthly compensation in light of the 
Board's decision and the provisions of 
the VCAA, to include the scheduling of a 
VA physical examination of the veteran, 
if such is deemed to be necessary by the 
RO.

2.  Thereafter, the RO should consider 
the veteran's claim for additional 
special monthly compensation higher than 
the currently assigned 38 U.S.C.A. 
§ 1114(m) rate.  

If the benefits sought on appeal are not granted, the RO 
should provide the veteran and his accredited representative 
with a Supplemental Statement of the Case and afford them and 
appropriate opportunity to respond. Thereafter, the case 
should be returned to the Board for appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.  The 
Board notes that RO compliance with this remand is not 
discretionary, and that if the RO fails to comply with the 
terms of this remand, another remand for corrective action is 
required.  Stegall v. West, 11 Vet. App. 268 (1998).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


			
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 



